763 F.2d 1115
UNITED STATES of America, Plaintiff-Appellee,v.Robert KAYE, Defendant-Appellant.
No. 85-5042.
United States Court of Appeals,Ninth Circuit.
Submitted June 5, 1985.Decided June 24, 1985.

Janet L. Goldstein, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Bernard L. Segal, San Francisco, Cal., Kenneth J. Schwartz, Encino, Cal., for defendant-appellant.
Appeal from the United States District Court for the Central District of California.
Before WRIGHT, TANG and SCHROEDER, Circuit Judges.

ORDER CORRECTING SENTENCE

1
The defendant is again before us, following our remand for entry of an order correcting his sentence.   United States v. Kaye, 739 F.2d 488 (9th Cir.1984).  On remand, the district court spread the mandate as ordered, as to counts 3 and 6, but did not issue a new Judgment of Sentence and Commitment reflecting the sentences as ordered by this court.


2
In our opinion in United States v. DeLuca, 692 F.2d 1277 (9th Cir.1982), we reversed Kaye's convictions on six counts numbered 4, 10, 12, 14, 16 and 18, in which he had been charged with arson.  The record below incorrectly failed to show that those six counts had been ordered dismissed.


3
In the interest of fairness and judicial economy and in order to bring this matter to a conclusion


4
IT IS ORDERED that the Judgment and Commitment be corrected to read that the sentence imposed on counts 3 and 6 is to run concurrently with the sentence previously imposed on counts 2, 5, 7, 8, 9, 11, 13, 15, 17, 19 and 20 and to read that counts 4, 10, 12, 14, 16 and 18 are dismissed.